NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2641-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DARRYL J. HUNTER, a/k/a DARRYL
HUNTER, DARRLY HUNTER, DAREYL
HUNTER, DARRYLK BROWN, MARKIETH
BROWN,

     Defendant-Appellant.
_____________________________

              Submitted May 8, 2017 – Decided May 31, 2017

              Before Judges Nugent and Currier.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County, Indictment
              No. 15-02-0132.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michele A. Adubato, Designated
              Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Sarah D. Brigham,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM
       Defendant Darryl J. Hunter appeals the denial of his motion

to suppress evidence seized by police following a motor vehicle

stop,    arguing      that    the     warrantless          search     violated        his

Constitutional      rights.         After    a     review    of     the   record      and

defendant's contentions in light of the applicable principles of

law, we affirm.

       Defendant was charged in two indictments and an accusation

with    various    weapons    offenses       and    terroristic       threats.        The

following facts are derived from the suppression motion hearing.

       At 8:30 p.m. on October 3, 2014, Sergeant Todd Kelly of the

Elizabeth    Police    Department      received        a    message       from    police

headquarters that an anonymous caller had described an ongoing

incident on Community Lane in Elizabeth.                   The caller stated that

a bearded, black male, wearing a gray hooded sweatshirt and khaki

pants, was waving a handgun in front of numerous bystanders while

calling: "Where is he?"

       Kelly arrived at the area in a marked patrol car within two

minutes of receiving the radio transmission from dispatch.                              He

stopped half a block from Community Lane, in a well-lit area at

the corner of Second and Pine Streets, to wait for backup units

to arrive.   When stopped, Kelly observed a white Pontiac pull out

of a driveway connecting Community Lane to Pine Street, turn onto

Pine Street, and drive towards him.                The car stopped at the stop

                                         2                                       A-2641-15T3
sign directly across from Kelly, then crossed the intersection,

passing the patrol car at ten to fifteen miles per hour.           Kelly

testified that the Pontiac was only three feet away from him as

it passed his vehicle.     The officer was able to see the driver

clearly, and noted it was a black male with a beard wearing a gray

hoodie.

     Based   on   his   nineteen   years   of   experience   and    his

determination that the driver of the Pontiac fit the description

provided by the anonymous caller, Kelly conducted a motor vehicle

stop.   Defense counsel questioned the validity of the traffic stop

as the anonymous caller had not mentioned a vehicle.               Kelly

responded that "[v]ery rarely do suspects in in-progress crimes

stay exactly where they're committing the crime.        Most of them

flee the area."

     After Kelly informed the back-up units of his observations,

he made a U-turn and ordered the driver of the Pontiac to pull

over on Pine Street.    The driver, later identified as defendant,

pulled over the vehicle, but when Kelly shone a spotlight into the

rear windshield, defendant ducked down out of sight towards the

passenger side of the car.    After receiving information that the

Pontiac was registered to an individual who lived on Community

Lane, Kelly got out of his vehicle.



                                   3                          A-2641-15T3
        As Kelly was exiting his car, Elizabeth police officers

Dany Rivera and Lina Castro arrived at the scene. Kelly approached

the driver's side of the car, and defendant "popped" back up in

his seat and immediately opened the door.               Kelly confirmed that

the    driver's    appearance   and       attire     matched   the   tipster's

description, and he ordered defendant to get on the ground and

show his hands.     Defendant complied, and Kelly and Rivera arrested

him.

       Through the open driver's side door of the vehicle, Castro

observed a fully loaded magazine to a semi-automatic handgun on

the floor by the driver's seat.       She also discovered a silver and

black semi-automatic handgun, matching the description provided

by the tipster, under the front passenger seat.                 Castro seized

both items.       Defendant subsequently indicated that he wished to

speak with Kelly.        After Miranda1 warnings were administered,

defendant stated that he carried the handgun for protection from

a gang member that had threatened him.             Defendant also stated that

the car was owned by his girlfriend.

       When defendant's girlfriend arrived at the scene she gave

the officers consent to search the vehicle; the search revealed a




1
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                      4                                A-2641-15T3
plastic ziploc bag containing a white powdery substance suspected

to be cocaine and a small digital scale.

     Defendant moved to suppress the evidence collected from the

vehicle, arguing that the police did not establish a reasonable

and articulable suspicion sufficient to conduct a motor vehicle

stop. Following a suppression hearing, Judge Robert J. Mega denied

defendant's motion in a written decision issued September 14,

2015.   The judge found the officers' testimony to be credible, and

concluded that

           [t]he key facts observed prior to the stop –
           the ability to see the driver's face, beard,
           and gray hoodie in close proximity to []
           Community Lane; and the short passage of time
           between the report and Sergeant Kelly's
           observation – created a reasonable and
           articulable suspicion for Sergeant Kelly to
           initiate the stop in question. Accordingly,
           based on the totality of circumstances, this
           [c]ourt finds that enough reasonable and
           articulable suspicion existed to justify a
           stop of [d]efendant's motor vehicle.

     Subsequent to the denial of his motion to suppress the

evidence seized from the vehicle, defendant entered a guilty plea

to second-degree unlawful possession of a weapon and third-degree

terroristic threats.     Defendant was sentenced to a term of seven

years subject to a forty-two month parole disqualifier on the

weapons   charge   and   a   concurrent   three-year   sentence   on   the




                                    5                             A-2641-15T3
terroristic threats charge.         The judge dismissed the remaining

charges and imposed requisite fines and penalties.

     Defendant presents the following argument on appeal:

           POINT I. THE WARRANTLESS STOP AND SEARCH OF
           THE   PONTIAC    AUTOMOBILE   VIOLATED    THE
           DEFENDANT'S RIGHT TO BE FREE FROM [AN]
           UNLAWFUL SEARCH AND SEIZURE GUARANTEED BY THE
           NEW JERSEY AND FEDERAL CONSTITUTIONS.2

     We review a motion to suppress under a deferential standard,

recognizing that the trial judge has had an opportunity to "hear

and see the witnesses and to have the 'feel' of the case, which a

reviewing court cannot enjoy."       State v. Elders, 192 N.J. 224, 244

(2007) (citing State v. Johnson, 42 N.J. 146, 161 (1964)).                 We

will not disturb the trial court's decision so long as it is

"supported by sufficient credible evidence" and not "so clearly

mistaken 'that the interests of justice demand intervention and

correction.'"    State v. Scriven, 226 N.J. 20, 32-33 (2016) (citing

Elders, supra, 192 N.J. at 243-44).

     Defendant contends that Kelly did not have a reasonable and

articulable suspicion sufficient to justify the motor vehicle stop

leading   to   his   arrest.   He   argues   that   the   police   did   not




2
  The only argument presented by defendant in his brief is that
the officer did not have a reasonable and articulable suspicion
for the traffic stop.

                                     6                              A-2641-15T3
independently corroborate the anonymous tip, and therefore, it was

insufficient to support a warrantless stop of his car.

     The United States and New Jersey Constitutions guarantee an

individual's right to be free from "unreasonable searches and

seizures."   U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7.        A

warrantless search is "presumed invalid unless it falls within one

of the recognized exceptions to the warrant requirement."     State

v. Wilson, 178 N.J. 7, 12 (2003) (quoting State v. Cooke, 163 N.J.
657, 664 (2000)).

     "A lawful stop of an automobile must be based on reasonable

and articulable suspicion that an offense . . . has been or is

being committed."   State v. Carty, 170 N.J. 632, 639-40 (citing

Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct. 1391, 1401, 59
L. Ed. 2d 660, 673 (1979)), mod. by 174 N.J. 351 (2002).

     In determining whether an investigative stop of an automobile

was reasonable, a court must consider the "specific reasonable

inferences" that an officer is entitled to draw based on the facts

available to him at the moment of the stop and in light of his

experience. State v. Maryland, 167 N.J. 471, 487 (2001) (citations

omitted).    "[I]narticulate hunches" and "subjective good faith"

are insufficient to justify a warrantless search and seizure.

Ibid.   "Rather, the officer 'must be able to point to specific and

articulable facts which, taken together with rational inferences

                                 7                          A-2641-15T3
from those facts, reasonably warrant [the] intrusion.'"                           Ibid.

(alteration in original) (citations omitted).

    An      anonymous      tip,    standing           alone,    is   insufficient      to

establish    a   reasonable       and   articulable            suspicion.     State    v.

Privott, 203 N.J. 16, 26 (2010) (citing Florida v. J.L., 529 U.S.
266, 271, 120 S. Ct. 1375, 1379, 146 L. Ed. 2d 254, 260 (2000)).

To satisfy the reasonable suspicion standard, the anonymous tip

must be "reliable in its assertion of illegality" by providing

predictive information about criminal activity.                            Id. at 27-28

(citing J.L., supra, 529 U.S. at 271, 120 S. Ct. at 1379, 146 L.

Ed. 2d at 260-61; State v. Rodriguez, 172 N.J. 117, 131 (2002)).

Thus, "[t]he police must verify that the tip is reliable by some

independent corroborative effort."                    Id. at 26.

    A court must consider the totality of the circumstances in

considering      whether    there       was       a   reasonable     and    articulable

suspicion that an individual was involved in criminal activity;

an anonymous tip is but one factor under this analysis.                        State v.

Gamble, 218 N.J. 412, 433-34 (2014).

    In   Privott,       supra,     police         received      information    from    an

anonymous caller who reported a man armed with a handgun at a

specific location. 203 N.J. at 21.             The man was described as "a

tall, thin, dark-skinned man, dressed in a black jacket with a

black and red cap."        Ibid.    When the police arrived at the scene,

                                              8                                 A-2641-15T3
they found a man who matched the physical description and was

wearing a similar hat, although the jacket he wore was a different

color.   Ibid.     The officers recognized the man from prior arrests

and detected movements he made as they approached as ones commonly

used by armed persons to conceal a weapon.         Id. at 29.     The Court

found that under the totality of the circumstances the officers

were justified in conducting an investigatory stop.            Id. at 30.

     Here,   the    trial   judge   noted   that   the    anonymous    caller

described the suspect as a bearded, black male, wearing a gray

hooded sweatshirt and khaki pants and waving a handgun in front

of numerous bystanders.     He further noted that Kelly, who received

this information from the dispatcher and was the first officer to

respond to the location, was clearly able to see the driver of the

Pontiac exiting Community Lane as he slowly passed the police

vehicle on a well-lit road within a distance of three feet.                The

driver was a black male with a beard wearing a gray hoodie.             Judge

Mega stated: "This observation was close to the location of the

reported gunman, a mere half a block from the reported location

of the gunman.       Moreover, this observation occurred within two

minutes of Sergeant Kelly receiving the report of the gunman in

the area of [] Community Lane."          He concluded that the evidence

presented at the hearing created a "reasonable and articulable

suspicion to initiate the stop in question.              Accordingly, based

                                     9                                A-2641-15T3
on   the   totality   of   circumstances,   this   Court   finds   that    a

reasonable and articulable suspicion existed to justify a stop of

Defendant's motor vehicle."

      We are satisfied that the judge's denial of defendant's motion

to suppress is supported by the credible evidence in the record.

      Affirmed.




                                   10                              A-2641-15T3